Title: From Thomas Jefferson to the Commissioners of the Treasury, 5 August 1787
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris Aug. 5. 1787.

In my last of June 17. 1787. I had the honor of communicating to you the information I had received from Mr. Grand that your funds here were out, and he considerably in advance. I took occasion to mention to him the paragraph in your letter of Feb. 17. wherein you were so kind as to say your attention should be immediately turned to the making a remittance. However I understood soon after that he had protested a draught of Mr. Carmichael’s, as also a smaller one of 500. livres. He called upon me and explaining to me the extent of his advances, observed that he should not be willing to add to them, except so far as should be necessary for the private expences of myself and my secretary, which he wished to be reduced as much below the ordinary allowance as we could, until remittances should be received. He will send you by this packet a state of his accounts by which he informs me that your account is in arrear about 32,000₶ advanced by him and about 15,000.₶ from a fund of the state of Virginia placed here for the purchase of arms, making Genl. Washington’s statue &c. In examining his accounts, I found by the one he had sent you formerly that you were debited two articles of 10,000.₶ and 2724₶66 which belonged to the account of the state of Virginia. This I must explain to you. That state had directed me to have the statue of Genl. Washington made, and given me assurance, such as I could rely on, that I should receive funds immediately. Dr. Franklin was setting out to America, and Houdon the statuary expressed a willingness to go with him. But it was necessary to advance him a sum of money for that purpose. Rather than lose the opportunity I ventured to borrow from the fund of the U.S. those two sums for the state of Virginia which I knew would be immediately replaced. The funds of the state arrived (being near 200,000₶) and enabled me not only to replace those sums immediately, but to furnish much larger supplies to the wants of the U.S. when their funds failed, insomuch that the state of Virginia is now in advance here for the U.S. about 15,000.₶ as beforementioned. As yet it has not suffered by any of these advances, but having no money here left but this balance, I shall be censurable by that state if it be not replaced in time to answer the demands on them, which will now be made within a few weeks. Mr. Grand has, by my direction, credited you in the account he now sends for the two sums of 10,000.₶ and  2724₶-6–6 improperly charged in your former account. He has also debited you in his account for the whole sums paid for the United states, as well those paid by Virginia, as by himself. The purpose of this was to keep the accounts unmixed, tho in fact the funds have been applied occasionally in aid of each other.
I had proposed to Mr. Barclay the settlement of my account before his departure for Marocco, but we concluded it would be better to do it on his return, as that would enable me to bring it down to a later day. It was not then expected he would have been so long detained by that business. Unfortunately for me, when at Lorient, on his return to Paris, he found it more adviseable to proceed directly to America; so that I have lost this opportunity of having my account settled. I shall either do it with him on his return, if he returns soon, or with such other person here as you shall point out, or I will transmit it, with copies of my vouchers, to be settled by you, or do whatever else with it you shall please to direct. The articles which, from their minuteness, have not admitted the taking vouchers, I shall be ready to prove by my own oath. In this account I have presumed to charge the U.S. with an Outfit. The necessity of this, in the case of a minister, resident, and of course obliged to establish a house, is obvious on reflection. There cannot be a surer proof of it’s necessity than the experience and consent of all nations, as I believe there is no instance of any nation sending a minister to reside any where without an outfit. A year’s salary is the least I have been able to hear of, and I should be able to shew that the articles of clothes, carriage and horses, and houshold furniture, in a very plain stile have cost me more than that. When I send you my account, either settled here, or to be settled there, I shall take the liberty of referring this article to the consideration of Congress. It’s reasonableness has appeared to me so palpable, that I have presumed it would appear so to Congress, and have therefore kept up the expences of my house at the current rate of 9000. dollars a year, established by Congress, without replacing my outfit by reductions from that. If my expectations should be thought unreasonable, I shall submit, and shall immediately reduce my establishment, with such rigour, as to make up this article in the shortest time possible.—I inclose you a letter from Fiseaux & co. on the subject of their loan. I wish the loan lately obtained by Mr. Adams may enable you to get rid of the debt to the Foreign officers, principal and interest. Indeed if Mr. Adams could be charged with the transfer of our whole debts from this country to Holland, it would be a most salutary operation. The confusions  of that country might perhaps facilitate that measure at present, tho’ no regular tax could be obtained in the moment for paiment of the interest. I have the honour to be with sentiments of the most perfect esteem & respect, Gentlemen Your most obedient & most humble servant,

Th. Jefferson

